DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          ANTHONY B. JONES a/k/a BENJAMIN JOHNSON,
                          Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-3343

                          [January 24, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Elizabeth A. Scherer,
Judge; L.T. Case Nos. 90-000383CF10A, 90-018138CF10A, 90-
19508CF10A, 90-19512CF10A, and 90-19514CF10A.

  Anthony B. Jones, South Bay.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.